DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-11 and 15-23 are rejected under 35 U.S.C. 102(a) as being anticipated by Yamamoto et al. (US 20160255354 A1).

Regarding claim 1, Yamamoto teaches an image processing apparatus (Yamamoto, a system [Yamamoto, Fig. 5 and Par. 34] comprising a moving image decoder 1 [Yamamoto, Fig. 6] and a moving image encoder 2 [Yamamoto, Fig. 21] and encoded data converter 3 [Yamamoto, Fig. 5]) comprising a (Yamamoto, Fig. 23, encoded data converter 3 comprising a parameter set corrector 32 (metadata updating unit)) configured to update metadata related to coded data of a partial area of a moving image (Yamamoto, Figs. 23-24 and Pars. 319-320, remove/delete (i.e. update)) in accordance with change of a configuration in the coded data of the partial area (Yamamoto, Figs. 23-24 and Par. 318) through extraction of the partial area from the coded data of the moving image (Yamamoto, Figs. 23-24 and Par. 320 & Par. 225, tile is a partial region) , wherein the partial area includes a slice and a tile (Yamamoto, Figs. 4, 24, and Pars. 158-159), and wherein the metadata updating unit is implemented via at least one processor (Yamamoto, Pars. 393-394).

Regarding claim 2, Yamamoto teaches previous claim.  Yamamoto further teaches the image processing apparatus according to claim 1, wherein the metatdata updating unit is further configured to update, as the metadata related to the coded data of the partial area, slice-basis metadata corresponding to the slice (Yamamoto, Figs. 23-24 and Pars. 318-320).

Regarding claim 4, Yamamoto teaches previous claim.  Yamamoto further teaches the image processing apparatus according to claim 1, wherein the change of the configuration includes change of a tile configuration corresponding to the tile (Yamamoto, Figs. 23-24 and Par. 318), and wherein the metadata updating unit is further configured to update information, regarding an offset of the tile in the slice, in accordance with the change of the tile configuration (Yamamoto, Figs. 23-24 and Pars. 319-320).

Regarding claim 5, Yamamoto teaches previous claim.  Yamamoto further teaches the image processing apparatus according to claim 2, wherein the metadata related to the coded data of the partial area corresponds to slice-basis metadata corresponding to the slice (Yamamoto, Figs. 23-24 and Pars. 319-320), wherein the change of the configuration includes change of a slice configuration (Yamamoto, Figs. 23-24 and Par. 318), and wherein the metadata updating unit is further configured to add or delete slice-basis metadata in accordance with the change of the slice configuration in a picture of the moving image (Yamamoto, Figs. 23-24 and Pars. 319-320).

Regarding claim 7, Yamamoto teaches previous claim.  Yamamoto further teaches the image processing apparatus according to claim 1, wherein the partial area includes an independently decodable tile set including the tile (Yamamoto, Fig. 23 and Par. 225), wherein the change of the configuration includes change of a tile configuration corresponding to the tile (Yamamoto, Figs. 23-24 and Pars. 318-320), and wherein the metadata updating unit is further configured to update information, regarding the tile set in accordance with the change of the tile configuration (Yamamoto, Figs. 23-24 and Pars. 318-320).

Regarding claim 8, Yamamoto teaches previous claim.  Yamamoto further teaches the image processing apparatus according to claim 1, wherein the partial area includes an independently decodable tile set including the tile (Yamamoto, Fig. 23 and Par. 225, wherein the change of the configuration includes change of a tile configuration corresponding to the tile (Yamamoto, Figs. 23-24 and Pars. 318-320), and wherein the metadata updating unit is further configured to update information regarding the tile configuration in accordance with the change of the tile configuration (Yamamoto, Figs. 23-24 and Pars. 318-320).

Regarding claim 9, Yamamoto teaches previous claim.  Yamamoto further teaches the image processing apparatus according to claim 1, wherein the metadata updating unit is further configured to update, as the metadata related to the coded data of the partial area, at least one of a sequence 

Regarding claim 10, Yamamoto teaches previous claim.  Yamamoto further teaches the image processing apparatus according to claim 1, wherein the change of the configuration includes change of a size of the partial area (Yamamoto, Figs. 23-24, and Par. 323, parameter set corrector 32 corrects the inter-layer phase correspondence information included in the parameter set on the basis of a change in the size of the picture) and wherein the metadata updating unit is further configured to update upper metadata (Yamamoto, Fig. 23-24 and Par. 323-325), which is equal to or greater than a sequence level in the coded data of the moving image regarding an image frame of the moving image (Yamamoto, Fig. 14 and Par. 323, phase of the upper left pixel of the picture after conversion matches (i.e. equal to or greater than a sequence level) the phase of the same pixel before conversion & Pars. 210-213,  inter-layer phase correspondence information decoded from the SPS (sequence parameter set)).

Regarding claim 11, Yamamoto teaches previous claim.  Yamamoto further teaches the image processing apparatus according to claim 1, wherein the partial area includes an independently decodable tile set including the tile (Yamamoto, Figs. 23-24 and Pars. 318-320), and wherein the metadata updating unit is further configured to delete, through the update of the metadata, metadata regarding the independently decodable tile set (Yamamoto, Figs. 23-24 and Pars. 318-320, remove/delete).

Regarding claims 15-16, apparatus of claims 15-16 are performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the apparatus of claims 15-16.

Regarding claim 17, apparatus of claim 17 is performed by the apparatus of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (apparatus) for the apparatus of claim 7.

Regarding claim 18, Yamamoto teaches previous claim.  Yamamoto further teaches the image processing apparatus according to claim -6-Patent Application No. 16/468,188 Reply to Non-Final Office Action of December 8, 202017, wherein the data extracting unit [[extracts]] is further configured to extract the coded data of the partial area only in a case where the partial area is rectangular (Yamamoto, Par. 317.  

Regarding claim 19, Yamamoto teaches previous claim.  Yamamoto further teaches the image processing apparatus according to claim -6-Patent Application No. 16/468,188 Reply to Non-Final Office Action of December 8, 202017, wherein, in a case where the partial area is non-rectangular, the data extracting unit is further configured to update the extracted coded data to make the partial area rectangular (Yamamoto, Par. 317).

Regarding claim 20, method of claim 20 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 20.

Regarding claim 21, apparatus of claim 21 is performed by the apparatus of claim 10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (apparatus) for the method of claim 21.

Regarding claim 22, Yamamoto teaches previous claim.  Yamamoto further teaches the image processing apparatus according to claim 15, image processing apparatus according to claim 15, wherein (Yamamoto, Figs. 16 and Par. 321), and wherein the metadata updating unit is further configured to update the extracted picture-basis metadata in accordance with the extracted coded data of the partial area (Yamamoto, Figs. 23-24 and Par. 321)

Regarding claim 23, apparatus of claim 23 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the apparatus of claim 23.


Response to Arguments
Applicant's arguments with respect to claims 1 and 15 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/13/2021